DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 and 7-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claimed interface device comprising an “interface” may be software per se. Specifically positively recited “interface” is coupled to “network interface device circuitry” and “host offload circuitry” that are not positively recited (claim 1). Furthermore “interface comprising plurality of ports” (claim 1) may be virtual ports that may be software per se. Furthermore, interface comprises “a cross bas switch” (claim 13) may be a virtual cross bar switch that may be software per se (see IFW [130] (PGPub [130]) interface may provide a cross bar switch function). 
In contrast, claim 3 (and claims 4-12 by dependency) positively recites claimed “network interface device … comprises second network interface device circuitry …” that is a machine. In contrast, claim 15 (and claims 16-17 by dependency) positively recites a host device and network device that is a machine. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0344629 A1 to Gray et al. (“Gray”) in view of U.S. Patent Publication No. 2017/0171111 A1 to Khare et al. (“Khare”) and further in view of U.S. Patent Publication No. 2018/0191631 A1 to Biederman et al. (“Biederman”).  
As to claim 1, Gray discloses a network interface device (Gray: fig 1-4, 11-14, [0051-78; 210-245; 272-282]: integrated computing device 100 [0051]) comprising:
an interface (fig 1 FPGA SOC 102 (system on chips) includes interface cores 140 142 144 and further comprise Hoplite NOCs (network on chips) 150 152 [0051]) coupled to i) first network interface device circuitry (fig 1 network interfaces 106), ii) host interface circuitry (fig 1 PCI-express interfaces 114), and iii) host offload circuitry (Gray: fig 1-4, 11-14, [0051-78; 210-245; 272-282]: integrated computing device 100 [0051] … PHY or MAC or higher-level network protocol implementation such as TCP offload engine … the PHY may be implemented in the FPGA [0273]).
Gray did not explicitly disclose the interface comprising a plurality of ports.   
Khare discloses the interface comprising a plurality of ports (Khare: fig 2-5, [0006-12; 26-70]: NOC 200 with dual-mode routers or switches for one or more dies in NOC 200 … dual-mode crossbar switch 204 has dual-mode ports configurable to be memory port or network port in fig 3-4 [0026]).
Gray and Khare are analogous art because they are from the same field of endeavor with respect to NOCs.
At the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Khare into the device by Gray.  The suggestion/motivation would have been to provide energy-efficient high-performance crossbar circuits for efficient on-chip communication and 
Gray and Khare further disclose the first network interface device circuitry having at least one port configured to be coupled to respective port of the interface (Khare: fig 2-5, [0006-12; 26-70]:  … all links 202 in NOC 200 (first network interface device circuitry) can operate via dual-mode routers 204 simultaneously on different packets (having at least one port configured to be coupled to respective port of the interface) [0031] … NOC 200 relays data between processing elements 201 using mesh of dual-mode routers 204 and associated wires/links 202 [0033] … in this example, a 5-port dual-mode router shown … various embodiments applicable for 3-port, 4-port or 6-port etc dual-mode routers (see with [0031; 33] - the first network interface device circuitry having at least one port configured to be coupled to respective port of the interface) [0034]);
the host interface circuitry configured to interface to a host device (Gray: fig 1-4, 11-14, [0051-78; 210-245; 272-282]: fig 1 host 110 sends command to PCI-express interface core 142 … to network interface 140, sends message via router (1,3) and via NOC  [0078] … address fields (x,y) correspond to unique two-dimensional-destination NOC address of router [0080]), 
said host interface circuitry having at least one port configured to be coupled to respective port of the interface (Gray: fig 1-4, 11-14, [0051-78; 210-245; 272-282]: fig 1 host 110 sends command to PCI-express interface core 142 … to network interface 140, sends message via router (1,3) (at least one port) and via NOC (coupled to respective port of the interface)  [0078] … address fields (x,y) correspond to unique two-dimensional-destination NOC address of router (coupled to respective port of the interface) [0080]), 
said host interface circuitry comprising a scheduler configured to schedule at least one of the providing of data to the host device and the receiving of data from the host (Gray: fig 1-4, 11-14, [0051-78; 210-245; 272-282]: message-passing models … efficient parallel computer to host models such as openCL and each parallel kernel invocation may be scheduled to one or more clusters are scheduled [0272] …);
the host offload circuitry configured to perform an offload operation for the host device (Gray: fig 1-4, 11-12, [0051-78; 210-245; 272-282]: integrated computing device 100 [0051] … PHY or MAC or higher-level network protocol implementation such as TCP offload engine … the PHY may be implemented in the FPGA [0273]).
Gray did not explicitly disclose said host offload circuitry having at least one port configured to be coupled to respective port of the interface (emphasis added).   
Biederman discloses said host offload circuitry having at least one port configured to be coupled to respective port of the interface (emphasis added) (Biederman: fig 1-3, [0022-81]: … network interface device (NID) with … close-cooperation interface with host … is able to use knowledge about various conditions (e.g. both state of NID itself and state of host) [0030] … NID 102 is able to receive data using interconnect 104 … interconnect 104 may be Ethernet port, for example, other types of communication may be supported … in these cases, appropriate ports may be provided by the NID architecture (see with [0030] - host offload circuitry having at least one port configured to be coupled to respective port of the interface) [0050] ).
Gray, Khare and Biederman are analogous art because they are from the same field of endeavor with respect to NIDs.
At the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Biederman into the device by Gray and Khare.  The suggestion/motivation would have been to provide for various types of communications by providing appropriate ports in NID architecture (Biederman: [0050]).
As to claim 2, Gray, Khare and Biederman disclose wherein at least one input port and at least one output port of the host offload circuitry are connected via the interface only to respective ports of said host interface circuitry (Gray: fig TCP offload engine … the PHY may be implemented in the FPGA [0273] and for example see fig 1 PHY (TCP offload engine) 104 (port) connected via NIC 1 140 routers (0,3) (1, 3) to PCI express 142 114 (port) to host 110).
For motivation, see rejection of claim 1.
As to claim 3, Gray, Khare and Biederman disclose comprising second network interface device circuitry having at least one input port and at least one output port configured to be coupled to respective ports of the interface, said second network interface device circuitry configured to perform network interface device operations (Gray: fig 1-4, 11-14, [0051-78; 210-245; 272-282]: see fig 1 two-way arrow (input output) network interfaces 106 which are coupled to (ports) network PHYs [0076]).
For motivation, see rejection of claim 1.
As to claim 4, Gray, Khare and Biederman disclose wherein said second network interface device circuitry comprises at least one kernel (Gray: fig 1-4, 11-14, [0051-78; 210-245; 272-282]: see fig 1 & 11-14 … message-passing programming models … each parallel kernel invocation may be scheduled to, or assigned to one or more clusters 1210 in system … classic OpenCL reading data from external memory into local/workgroup memory, processing locally in parallel across number of cores then writing output data back to external memory maps to architecture in fig 11-12 … first and third phases of kernel execution performing memory loads and stores achieves high performance and throughput [0235]  …).
For motivation, see rejection of claim 1.
As to claim 5, Gray, Khare and Biederman disclose wherein said second network interface device circuitry is configured to perform at least one of: an accelerator function and a flow steering function (Gray: fig 1-4, 11-14, [0051-78; 210-245; 272-282]: exemplary parallel system in high-performance FPGA system on chip … each of 50 clusters’ memories 1230 have accelerator NOC port (an accelerator function) [0232] …).

As to claim 6, Gray, Khare and Biederman disclose wherein said at least one input port and said at least one output port of the second network interface device circuitry are connected via the interface only to respective ports of said first network interface device circuitry (Gray: fig 1-4, 11-14, [0051-78; 210-245; 272-282]: … to perform remote read … for example, processor 1220 prepares a load-request message in local memory, which specifies the address to read, and local destination address of data (connected via the interface only to respective ports) and sends message to the specific DRAM channel controller 1144 over the NOC … sends the    exemplary parallel system in high-performance FPGA system on chip … each of 50 clusters’ memories 1230 have accelerator NOC port  (connected via the interface only to respective ports) [0232] …).
For motivation, see rejection of claim 1.
As to claim 7, see similar rejection to claims 1-6 where the device is taught by the device.
As to claim 7, Gray, Khare and Biederman further disclose wherein said host offload circuitry comprises at least one kernel (Gray: fig 1-4, 11-14, [0051-78; 210-245; 272-282]: integrated computing device 100 [0051] … PHY or MAC or higher-level network protocol implementation such as TCP offload engine … the PHY may be implemented in the FPGA [0273] … parallel computing system is a high-performance FPGA system on a chip [0232] … each parallel kernel invocation may be scheduled to, assigned to one or more clusters [0235]).
For motivation, see rejection of claim 1.
As to claim 8, see similar rejection to claims 1-7.
As to claim 8, Gray, Khare and Biederman further disclose herein the host offload circuitry is configured to support a first component of an application, said application component being configured to at least one of provide data to and receive data from a second component of the application (Gray: fig 1-4, 11-14, [0051-78; 210-245; 272-282]:  an application of this exemplary multiprocessor system in as a smart router that routes packets between NICs (see with rejection of claims 1-7 - host offload circuitry is configured to support a first component of an application)  … a network packet arrives at a NIC … NIC formats packet into one or more 32 bytes messages … sends messages to a specific computing cluster client  via NOC for processing (see with rejection of claims 1-7 - host offload circuitry is configured to support a first component of an application) [0219]… Hoplite NOC facilitates implementation of novel parallel computer by providing efficient interconnection of its diverse clients … NOC makes it easy for computation to span compute clusters which communicate by sending messages (or multicast messages) … efficiently carrying extreme bandwidth data traffic to any site in the FPGA (see with rejection of claims 1-7 - host offload circuitry is configured to support a first component of an application) [0235] …).
For motivation, see rejection of claim 1.
As to claim 9, see similar rejection to claims 1-8.
As to claim 9, Gray, Khare and Biederman further disclose wherein said second component of said application is provided by said host device (Gray: fig 1-4, 11-14, [0051-78; 210-245; 272-282]:  an application of this exemplary multiprocessor system in as a smart router that routes packets between NICs (see with rejection of claims 1-7 - second component of said application is provided by said host device)  … a network packet arrives at a NIC … NIC formats packet into one or more 32 bytes messages … sends messages to a specific computing cluster client  via NOC for processing (see with rejection of claims 1-7 - second component of said application is provided by said host device)  [0219]… Hoplite NOC facilitates implementation of novel parallel computer by providing efficient interconnection of its diverse clients … NOC makes it easy for computation to span compute clusters which communicate by sending messages (or multicast messages) … efficiently carrying extreme bandwidth data traffic to any site in the FPGA (see with rejection of claims 1-7 - second component of said application is provided by said host device) [0235] …).
For motivation, see rejection of claim 1.
claim 10, Gray, Khare and Biederman disclose wherein first network interface device circuitry is configured to stream data directly to at least one of a kernel in said network interface device and a kernel in said host device (Gray: fig 1-4, 11-14, [0051-78; 210-245; 272-282]: fig 14 is diagram of FPGA 1410 … illustrates disclosed router, NOC or system design after processing by FPGA tools, is manifest in FPGA bitstream file is conveyed to the FPGA configuration port  … in order to load bitstream file internally and to configure device’s myriad programmable logic elements and interconnect fabric, in order that FPGA circuitry configured as disclose router, NOC or system [0242] … message-passing model … each parallel kernel invocation may be scheduled to, assigned to, one or more clusters 1210 in system (see with [0242] - configured to stream data directly to at least one of a kernel in said network interface device and a kernel in said host device) [0235]).
For motivation, see rejection of claim 1.
As to claim 11, Gray, Khare and Biederman disclose wherein first network interface device circuitry is configured to stream data to a destination comprising at least one of said second network interface device circuitry and said host device (Gray: fig 1-4, 11-14, [0051-78; 210-245; 272-282]: fig 14 is diagram of FPGA 1410 … illustrates disclosed router, NOC or system design after processing by FPGA tools, is manifest in FPGA bitstream file is conveyed to the FPGA configuration port (configured to stream data to a destination comprising at least one of said second network interface device circuitry and said host device) … in order to load bitstream file internally and to configure device’s myriad programmable logic elements and interconnect fabric, in order that FPGA circuitry configured as disclose router, NOC or system [0242] … message-passing model … each parallel kernel invocation may be scheduled to, assigned to, one or more clusters 1210 in system (see with [0242] - configured to stream data to a destination comprising at least one of said second network interface device circuitry and said host device) [0235]).
For motivation, see rejection of claim 1.
claim 12, Gray, Khare and Biederman disclose herein first network interface device circuitry is configured to receive data from a destination comprising at least one of said second network interface device circuitry and said host device (Gray: fig 1-4, 11-14, [0051-78; 210-245; 272-282]: fig 14 is diagram of FPGA 1410 … illustrates disclosed router, NOC or system design after processing by FPGA tools, is manifest in FPGA bitstream file is conveyed to the FPGA configuration port (receive data from a destination comprising at least one of said second network interface device circuitry and said host device) … in order to load bitstream file internally and to configure device’s myriad programmable logic elements and interconnect fabric, in order that FPGA circuitry configured as disclose router, NOC or system [0242] … message-passing model … each parallel kernel invocation may be scheduled to, assigned to, one or more clusters 1210 in system (see with [0242] - receive data from a destination comprising at least one of said second network interface device circuitry and said host device) [0235]).
For motivation, see rejection of claim 1.
As to claim 13, Gray, Khare and Biederman disclose wherein said interface comprises a cross bar switch (Gray: fig 1-4, 11-14, [0051-78; 210-245; 272-282]: fig 12 … local interconnecting system is a … 4x4 crossbar 1226 [0110; 212; 282]).
For motivation, see rejection of claim 1.
As to claim 14, Gray, Khare and Biederman disclose wherein said host interface circuitry is configured to manage a plurality of queues of data  (Gray: fig 1-4, 11-14, [0051-78; 210-245; 272-285]: … it may be beneficial to utilize elastic buffer or FIFO buffer of incoming stream (plurality of queues of data) before accepted as messages on NOC [0285] …).
For motivation, see rejection of claim 1.
As to claim 15, see similar rejection to claim 1 where the device is taught by the device.
As to claim 16, see similar rejection to claims 1-8.
claim 16, Gray, Khare and Biederman further disclose said host comprises at least one of: at least one application (Biederman: fig 1-3, [0022-81]: by offloading some tasks from CPU (host) to a NID, overall packet processing speed may be increased and streamlined (at least one application) … NID may be used as centralized controller to handle packets and route them to CPU, co-processors, ASICs or FPGAs (offload) [0024] …); 
and a protocol processing function, a plurality of which are configured to offload at least a part of respective functionality to said network interface device (Biederman: fig 1-3, [0022-81]: by offloading some tasks from CPU (host) to a NID, overall packet processing speed may be increased and streamlined (at least one application) … NID may be used as centralized controller to handle packets (protocol processing function) and route them to CPU, co-processors, ASICs or FPGAs (offload) [0024] … NID may be module in same or neighboring ASIC die in SoC (see with [0024] – or FPGA - plurality of which are configured to offload at least a part of respective functionality to said network interface device) ).
For motivation, see rejection of claim 1.
As to claim 17, see similar rejection to claims 1-2, 7-8, and 15-16.
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
A] US 20210318871 Kale
Systems, devices, and methods related to a Deep Learning Accelerator and memory are described. An edge server may be configured on a local area network to receive sensor data of a person, such as a patient in a hospital or care center. The edge server may be implemented using an integrated circuit device having: a Deep Learning Accelerator configured to execute instructions with matrix operands; and random access memory configured to store first instructions of an Artificial Neural Network executable by the Deep Learning Accelerator and second instructions of a server application executable by a Central Processing Unit. An output of the Artificial Neural Network with the sensor data as input may identify a condition of the person, based on which the server application generates an alert, causing a central server to request intervention of the detected or predicted condition for the person.
B] US 20210111116 & US 10886218 Teh
The presently disclosed programmable fabric die includes a direct fabric die-to-fabric die interconnect interface column disposed in a sector of programmable logic fabric. Each row of the interconnect interface column includes at least one interconnect interface that 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE SISON whose telephone number is (571)270-5693. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNE Y SISON/Primary Examiner, Art Unit 2443